Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 1 of 25


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  GOVERNMENT EMPLOYEES INS. CO.; et al                                  Case No.: 20-CV-22044-JEM

         Plaintiffs,

  v.

  MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D., P.A.
  WE CARE MEDICAL SERVICES, INC, MANUEL MARTINEZ
  VARELA, TONY NGUYEN, D.O.; NEW LIFE CLINICAL
  SERVICES, INC., ALEAN MACHADO, JOSE ESTEVEZ,
  YOANDRA RODRIGUEZ, ACCIDENT REHAB ASSC. INC.,
  d/b/a AMERICAN MEDICAL & REHAB CENTER,
  ALEJANDRO VAZQUEZ, MARIA VAZQUEZ, ERICK SALADO,
  M.D., MIAMI MEDICAL GROUP, INC., JUAN JIMENEZ,
  GRACIELA JIMENEZ, JOSE MARQUEZ, M.D., MARIA NODARSE,
  D.C., YARA VAZQUEZ and HAI UZAN

         Defendants.
                                                                    /

                                  DEFENDANT FEIJOO
                            MOTION TO DISMISS AND TO STRIKE

         Defendants, DR. MANUEL V. FEIJOO, and MANUEL V. FEIJOO, M.D., P.A.,

  (collectively “Feijoo”) pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b) move to

  dismiss the causes of action alleged against them, and pursuant to Rule 12(f), move to strike certain

  portions of the complaint and in support thereof state:

         The Complaint filed by the Geico Plaintiffs (“Geico”) consists of 312 pages, 1133 pghs

  (excluding sup-parts), 34 causes of action against the five medical groups and 14 doctors/medical

  provider Defendants and 400 pages of exhibits. Exhibit 1 is a spread sheet of Dr. Feijoo’s bills to

  Geico going back to 2013, and is 89 pages long and summarizes 11,129 bills, entitled “RICO

  events.” Exhibits 2-5 are similar ones for the We Care, New Life, Accident Rehab and Miami

  Medical defendants.

         In short, the 34 counts allege that the Defendants violated the Florida’s Health Care Clinic

  Act, Fla. Stat. § 400.9935 (The Clinic Act), the Patient Brokering Act, Fla. Stat § 817.505 and the

  Florida’s Patient Self-Referral Act, Fla. Stat. § 456.053 (the “Self-Referral Act”); thus precluding
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 2 of 25


  and indeed alleging it to be a crime, each time Feijoo and the other providers billed GEICO for

  treatment provided to its insureds, and in Feijoo’s case for what appear to be each and every one

  of his bills over the last seven years. See Complaint, ¶2. The gist of the allegations against the

  Defendants, including, Dr. Feijoo, and his Professional Association. can be found in ¶3, where

  Geico states that “3. Defendants fall into the following categories:

         (i) Defendant Feijoo P.A., through which the Fraudulent Services purportedly were
         performed and were billed to insurance companies, including GEICO, falsely purported to
         be a properly-exempted health care clinic under the Clinic Act, and operated in pervasive
         violation of Florida’s Clinic Act, the Patient Brokering Act, and the Self-Referral Act.
         (ii) Defendants We Care, New Life, Accident Rehab, and Miami Medical, through which
         the Fraudulent Services purportedly were performed and billed to insurance companies,
         including GEICO, falsely purported to be properly-licensed health care clinics that
         operated in compliance with the licensing and operating requirements set forth in the Clinic
         Act.
         (iii) Defendant Manuel Feijoo (“Feijoo”) is a physician licensed to practice medicine in
         Florida, was the owner of Feijoo P.A., purported to perform virtually all the Fraudulent
         Services at Feijoo P.A., and also purported to perform a significant amount of the
         Fraudulent Services at We Care, New Life, Accident Rehab, and Miami Medical.

  In Section I of the Complaint, entitled “An Overview of the Pertinent Law Governing No-Fault

  Insurance Reimbursement,” Geico provides its summary of the three acts. See Complaint, pages

  12-20. In Sections I – A & B, Geico discusses Florida Motor Vehicle No-Fault Law (the “No-Fault

  Law”, Fla. Stat. §§ 627.730-627.7405), which requires automobile insurers to provide Personal

  Injury Protection benefits (“PIP Benefits”) to Insureds, and the reimbursement duties and

  obligations under the Statute. Then in Sections C-E, Geico discusses how the “No-Fault Law” (or

  PIP statute) relates to the Clinic Act, the Patient Brokering Act, and the Self-Referral Act. In

  Sections H–I, Geico discusses the requirements that insurers only have to pay for treatment that is

  medical necessary, what treatment can or cannot be billed (e.g., massage) and the requirements of

  billing on HCFA-1500 forms and in accordance with the AMA guidelines.

         In Section II, entitled “Defendants’ Fraudulent Schemes” Geico attempts to allege how

  Feijoo, and the other Defendants, violated the three acts and Florida PIP law. However, the



                                                 −2−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 3 of 25


  complaint improperly lumps Dr. Feijoo in with the other Defendants for their billing practices

  without stating with particularity any fraud on the part of Dr. Feijoo.

         In II(A) starting at page 20, ¶81, Geico purports to allege how all the Defendants violated

  The Clinic Act. Section II (A)(1) relate to Dr. Feijoo failed to supervise himself at his own clinic.

  Section II(B) alleges that the other clinics violated the Clinic Act by not having a real Medical

  Director and making fraudulent misrepresentations about the level of supervision by the doctors

  listed on the bills, including Dr. Feijoo. Section II-C, starting at page 81, purports to allege how

  all the Defendants violated The Patient Brokering Act. In Section II-D, starting at page 85 (Clearly,

  this complaint is so cumbersome it should have come with a table of contents) purports to allege

  how all the Defendants violated the Self-Referral Act.

         Section II-E discusses how Defendants purportedly violated Florida’s “Billing Protocols”

  under the no fault law. II-E boils down to allegations that the doctors “upcoded” e.g., billed for an

  initial evaluation with a CPT code of 99204 that Geico feels should have been billed at a lower

  number, based on the CPT guides. E.g. ¶366. Geico even alleged that these very claims have been

  the subject of numerous PIP lawsuits between Geico and the Feijoo, (and Geico and each of the

  clinics) and although beyond the four corners of the complaint, it will be shown that these billing

  practices have already been litigated resulting in findings adverse to Geico.

                                The Causes of Action Against Feijoo

         The first Count is a Declaratory Judgment Action against the five medical clinics: Feijoo

  P.A., We Care, New Life, Accident Rehab, and Miami Medical and is the only count against

  all the clinics. The remaining counts against the Feijoo defendants can be broken down into the

  following categories:

         1.      Counts 2-6 are against only the Feijoo Defendants and are for RICO, Violation of
                 Fla. Stat. §501.201, Violation of Fla. Stat. §772.103(3), Common law Fraud and
                 Unjust Enrichment. GEICO incorporates each and every allegation in paragraphs
                 1-88, 332-520, and 873-884 into those causes.



                                                  −3−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 4 of 25


          2.      Counts 8 and 11 are against Martinez, Nguyen, and Feijoo for Violation of RICO,
                  and Fla. Stat. §772.103(4), respectively, and appear to be related to allegations
                  against the We Care clinic. The counts incorporates each and every allegation in
                  paragraphs 1-105, 158-202, 332-338, 346-363, 521-539, and 873-884.

          3.      Counts 15 and 18 follow the same pattern and appear to be related to the New Life
                  defendants. The counts incorporate every allegation in paragraphs 1-82, 106-122,
                  157, 203-246, 339-363, 540-557, and 873-884.

          4.      Counts 22 and 25 follow the same pattern and appear to be related to the Accident
                  Rehab defendants. The counts incorporate every allegation in paragraphs 1-82,
                  123-138, 247-284, 358-363, 558-700, and 873-884.

          5.      Counts 29 and 32 follow the same pattern and appear to be related to the Miami
                  Medical defendants. The counts incorporate every allegation in paragraphs 1-82,
                  139-157, 285-331, 358-363, and 701-884.

          The reality of the suit is that the medical provider Defendants have sued Geico in small

  claims court to get paid for their treatment of patients that happen to be insureds under Geico’s

  PIP coverage. Geico has for years lost most of those cases. This suit is a retaliation against the

  medical providers herein by grouping them together for unrelated patients/treatments and matters.

                                           Memorandum of Law

                                           A. Motion to Dismiss

  1.      Legal Standard

          The legal standard for motions to dismiss have been well briefed by the other defendants

  and in the sake of brevity is not repeated herein.

  2.      Geico Alleges A Billing Dispute But Fails To State A Plausible Claim For Fraud

          Geico fails to comply with Rules 8 and Rule regarding notice pleading and stating fraud

  with particularity. Although the complaint is massive, its similar complaint in Gov't Emples. Ins.

  Co. v. A&C Med. Ctr. Servs., Corp., 2019 U.S. Dist. LEXIS 133568 (S.D. Fla. 2019)(Martinez, J.) was

  dismissed and GEICO was ordered to file a shorter version of its complaint. Unlike the complaint in

  A & C, however, Geico’s pleading deficiencies go further, particularly with regard to its averments

  directed to Dr. Feijoo and his clinic.


                                                   −4−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 5 of 25


         GEICO’s Complaint attempts to elevate a dispute about the technical requirements of PIP

  billing into a salacious RICO conspiracy. It does so solely on the bald conclusion that a medical

  doctor who submits a bill for straightforward physical therapy services, provided under the

  doctor’s general or indirect supervision by people specially trained in the provision of such

  services, does so intending to commit criminal fraud. And in Fejioo’s case, at least with respect

  to the first six causes of action that only relate to Dr Feijoo’s patient treatment by himself in his

  own offices (in contrast to the other counts relating to his occasionally seeing patients at the other

  clinics, the allegations fail to state with particularity how he could have treated his patients by

  indirect supervision. The Complaint (even the examples) are purely legal conclusions logically

  impossible on its face. It posits that the Feijoo and his clinic, and the other Defendants must have

  committed criminal fraud because each of their records so obviously reflected unnecessary and

  unreasonable care that anyone “legitimately” reviewing any one them would have concluded

  immediately upon doing so that each was entirely fraudulent…except for the GEICO PIP adjusters

  who paid for the treatment over and over and over again.

         Every cause of action alleged by GEICO is premised implausible accusations of criminal

  fraud. As detailed below, however, GEICO’s self-serving legal conclusions and circular reasoning

  fail in all respects to serve as plausible bases for alleging intentional fraud, and each one of

  GEICO’s causes of action therefore fail to state a claim as a matter of law.

  3.     The Clinic Act and Patients Seen by Feijoo at his Own Clinic

         Feijoo adopts and incorporates herein the argument of the Miami Medical Defendants in

  their motion to dismiss, pages 9-19 and the legal arguments therein. In ¶50, Geico alleges that:

         50. However, the Clinic Act provides an exemption from the clinic licensing requirements
         for: A sole proprietorship, group practice, partnership, or corporation that provides health
         care services by licensed health care practitioners . . . that is wholly owned by one or
         more licensed health care practitioners, or the licensed health care practitioners set
         forth in this paragraph and the spouse, parent, child, or sibling of a licensed health
         care practitioner if one of the owners who is a licensed health care practitioner is
         supervising the business activities and is legally responsible for the entity's compliance

                                                  −5−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 6 of 25




         with all federal and state laws. However, a health care practitioner may not supervise
         services beyond the scope of the practitioner's license  .
         Fla. Stat. § 400.9905(4)(g)(emphasis added).

  In ¶s 80-86, Geico makes the absurd and unsupported allegation that Feijoo PA is not exempt from

  the Clinic Act, because Feijoo failed to supervise himself and his P.A.. See ¶86 “ there is simply

  no way that Feijoo could have legitimately supervised the business activities of Feijoo P.A. to

  ensure that the billing was not fraudulent or ensure compliance with all applicable federal and state

  laws as required by the Clinic Act.” The Complaint fails to allege with particularity any fraudulent

  scheme by Feijoo with respect to patients he has seen at his own medical practice.

  4.     The Clinic Act and Patients Seen by Feijoo at other Clinics

         As for the other clinics, Geico alleges Dr. Feijoo occasionally saw patients at We Care,

  New Life, Accident Rehab, and Miami Medical, but nowhere in the complaint does Geico allege

  with sufficient particularity how that is a fraudulent practice.

         For example, (and to borrow from the motion filed by the Miami Medical Defendants)

  GEICO alleges that Miami Medical violated Florida’s Health Care Clinic Act (Fla. Stat. §

  400.9935), based on the conclusory accusation that its Medical Director, Jose Marquez, M.D.

  “never conducted systematic reviews” of Miami Medical’s billings to ensure “that the billing was

  not fraudulent or unlawful” and permitted Miami Medical to “misrepresent” the identities of the

  treating providers. See ECF 1, ¶147-150. GEICO further alleges that criminal fraud was

  committed because the doctors under whose names “virtually all” of the at issue bills were

  submitted – Feijoo and Nodarse – were “most likely” not physically present in the room when in

  each physical therapy service they had prescribed was provided by their assistants. See ECF, ¶296-

  297. The heart of GEICO’s criminal indictment against Feijoo and his evaluation and or treatment


                                                   −6−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 7 of 25




  of patients at the Miami Medical is found in paragraphs 312-316. Therein, GEICO weaves a tale

  of statutory divination, starting with Florida’s PIP statute, moving next to the Medicare Claims

  Processing Manual, and ending with the Code of Federal Regulations.

         GEICO is certainly entitled to use this legal opinion, however self-serving it may be, to

  justify its denials of PIP bills. But GEICO goes far further, alleging that Miami Medical, by billing

  for physical therapy services under the names of Dr. Feijoo, and/or Dr. Nodarse when it appears

  that both doctors were not always physically present within the room when each such service was

  rendered by their assistants, committed intentional fraud.

         Though GEICO tries to obscure reality with a sheer volume of parties and words, its entire

  allegation of fraud boils down to its purely legal conclusion about the level of supervision required.

  Every “fact” pleaded by GEICO is designed solely to show that it is “improbable” that the doctors’

  level of supervision met the definition of “direct supervision” which GEICO concludes is so

  obviously required that anyone who bills otherwise is a RICO conspirator.

         But if the level of supervision required of a licensed doctor over therapy treatments

  provided for what GEICO calls “low-severity” injuries is not in fact required to be “direct” as

  GEICO has defined it, then GEICO has failed to plausibly allege even one single false

  representation, much less the grand criminal conspiracy it accuses Feijoo of masterminding – with

  himself for his own clinic, or with respect to the other clinics.

         This is because, by its own pleading, GEICO concedes that the bills for We Care, Accident

  Rehab, New Life or Miami Medical’s bills were entirely accurate if, for example with respect to

  Miami Medical, Dr. Marquez, Dr. Feijoo and/or Dr. Nodarse provided an appropriate level of

  supervision. GEICO admits that every note reflecting the services provided by nonphysician


                                                   −7−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 8 of 25




  personnel was signed and acknowledged to have been entirely provided by the nonphysician

  personnel who performed them. GEICO could therefore never have paid a single bill under the

  false impression that Dr. Marquez, Dr. Feijoo or Dr. Nodarse had performed them personally. See

  ECF 1, ¶320 (i-x). By paying Miami Medical’s bills, GEICO acknowledged that if Dr. Marquez,

  Dr. Feijoo and/or Dr. Nodarse provided an appropriate level of supervision, whatever that may be,

  then all of Miami Medical’s were perfectly accurate and GEICO has failed to allege a plausible

  basis even to deny a single bill.

         But even if GEICO’s self-serving legal conclusion and definition concerning “direct”

  supervision is ultimately determined to be correct, its allegation of knowing fraud cannot be

  considered plausible. GEICO has, at best, only alleged facts to support an inference that Dr.

  Marquez, Dr. Feijoo and/or Dr. Nodarse were not physically in the room while some undefined

  number of more than 23,000 billed services were provided. GEICO has not plead any facts as to

  the level of supervision the doctors actually provided, nor any facts to demonstrate that Miami

  Medical knew they were billing incorrectly (if they even were).

         Accordingly, all claims against the Feijoo Defendants premised on violation of the Clinic

  Act should be dismissed for failing to state fraud with particularity.

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

  factual matter, which, if accepted as true, would state a claim to relief that is plausible on its face.

  A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

  draw the reasonable inference that the defendant is liable for the misconduct alleged. The court,

  however, is not bound to accept as true a legal conclusion stated as a “factual allegation” in

  the complaint. Asbury v. Slider, 2020 WL 871097, at *2 (M.D. Fla. Feb. 21, 2020), citing Ashcroft


                                                   −8−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 9 of 25




  v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2))(emphases added).

          The “plausibility standard requires that the allegations be more than merely conceivable.”

  Pavic v. Laser Spine Inst., LLC, No. 8:13-CV-02578-EAK, 2014 WL 2707953, at *1 (M.D. Fla.

  June 13, 2014), citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Application of this

  standard follows two analytical principles. First, the court will not presume the truth of a

  complaint's legal conclusions. Second, a complaint's well-pleaded factual allegations must allow

  the court to infer the plausibility, rather than the mere possibility, that the plaintiff is entitled to

  the relief sought.” Pavic v. Laser Spine Inst., LLC, No. 8:13-CV-02578-EAK, 2014 WL 2707953,

  at *1 (M.D. Fla. June 13, 2014) (emphasis added).

          The implausibility of GEICO’s FDUTPA claims in this case is demonstrated by its

  admitted failure to conduct itself as a reasonable consumer would have under the same

  circumstances. Cluck-U Chicken, Inc. v. Cluck-U Corp., 2017 WL 10275957, at *9 (M.D. Fla.

  June 6, 2017), citing Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App'x 565, 567

  (11th Cir. 2009). GEICO’s own Complaint establishes that a consumer acting reasonably in the

  same circumstances would not have been deceived by either Dr. Feijoo or and of the physicians

  from the other clinics whose name appearing in box 31 of the HCFA forms submitted by Feijoo

  PA, or by the other Clinics.

          Exhibit 1 to GEICO’s Complaint purports to identify over 11,000 individual services

  provided at Feijoo’s Clinic (and thousands of other services at the other clinics) each one of which

  it alleges to have been fraudulently billed. However, in characterizing the fraud alleged to have

  been committed with respect to each of these services, GEICO repeatedly adds the caveats “in

  many cases” and “to the extent they were provided at all.” (See Complaint generally). These


                                                   −9−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 10 of 25




   caveats create multiple theories of fraud with respect to each date of service and render the entire

   Complaint insufficiently specific. See Urdaneta v. JP Morgan Chase Bank, N.A., 2010 WL

   11504729, at *2 (S.D. Fla. Jan. 22, 2010)(“By proposing alternative theories, Plaintiffs fail to state

   their fraud claim with specificity.”). A complaint is adequate if it contains "a short and plain

   statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)2. When

   a complaint indiscriminately lumps all defendants together, it fails to comply with Rule 8. See

   Lane v. Capital Acquisitions & Mgmt., Co., No. 04-60602 CIV, 2006 WL 4590705, at *5 (S.D.

   Fla. Apr. 14, 2006) ("By lumping all the defendants together in each claim and providing no factual

   basis to distinguish their conduct, the Complaint fails to satisfy the minimum standard of Rule 8).

   While a complaint against multiple defendants may be "read as making the same allegation against

   each defendant individually," the "factual allegations must give each defendant 'fair notice' of the

   nature of the claim and the 'grounds' on which the claim rests."              George & Co., LLC

   v. Alibaba.com, Inc., No. 2:10-cv-719-FtM-29DNF, 2011 WL 6181940 at * 2 (M.D. Fla. Dec. 13,

   2011) (citations omitted). In addition to satisfying Rule 8(a), a complaint asserting a fraud claim

   must also satisfy the heightened pleading requirements of Rule 9(b), stating "with particularity the

   circumstances constituting fraud." Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir.

   2008); see also Edward J. Goodman Life Income Trust v. Jabil Circuit, Inc., 594 F.3d 783, 789

   (11th Cir. 2010) (citations omitted). Rule 9(b) is satisfied where the complaint states:

          (1)   precisely what statements were made in what documents or oral representations or
                what omissions were made, and (2) the time and place of each such statement and the
                person responsible for making (or, in the case of omissions, not making) same, and
                (3) the content of such statements and the manner in which they misled the plaintiff,
                and (4) what the defendants obtained as a consequence of the fraud.

          Mizzaro, at 1237. Geico’s complaint that Feijoo violated the Clinic Act, wither with respect


                                                   −10−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 11 of 25




   to patients he saw at his own clinic (Counts 1-6) or patients he saw at the other Defendants’ Clinics

   (Counts 8, 11 – the We Care clinic; Counts 15 and 18 - the New Life clinic, Counts 22 and 25

   - the Accident Rehab defendants as well as Counts 29 and 32 – Miami Medical) are not plausible

   on their face and not stated with particularity and should be dismissed).

   5. Alleged Violations of The Patient Brokering Act, Fla. Stat § 817.505

           In Section II-C, starting at page 81, the complaint purports to allege how all the Defendants

   violated The Patient Brokering Act. Subsection C-1 discusses how the We Care defendants,

   including Feijoo, are alleged to have violated the Act. The remaining subsections are identical

   other than changing the names of the Clinic. The Complaint alleges that Florida’s Patient

   Brokering Act, Fla. Stat. § 817.505, broadly prohibits any person from offering, paying soliciting,

   or receiving any commission, bonus, rebate, kickback, or bribe – directly or indirectly, in cash or

   in kind – or from engaging in any fee-splitting arrangement of any type whatsoever, to either

   induce a patient referral or in exchange for a patient referral ¶59. So, for example, in ¶334, it is

   alleged that Feijoo routinely referred patients to the We Care Clinic in exchange for compensation.

   As stated above, what is lacking overall, and particularly with respect to Dr. Feijoo are allegations

   stating this fraudulent conduct with particularity as required by Rule 9.

           If this were a criminal indictment, the State would have to allege what remuneration Dr.

   Feijoo allegedly received, his intent to violate the statute, and the details of the alleged fee-splitting

   arrangement. As an example, a complaint that was found to have satisfied the requirements of

   pleading violation of the statutes is found in State Farm Mut. Auto. Ins. Co. v. Performance

   Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1331-32 (S.D. Fla. 2017) wherein

   Judge Moore denied a motion to dismiss several similar counts (though he granted it as to the


                                                     −11−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 12 of 25




   declaratory judgment count and as to certain individual medical providers). There the Court noted

   the allegations were:

          This scheme consisted of two allegedly “unlawful referral arrangements,” id. ¶ 121. The
          first such arrangement (the “Metropolitan Arrangement”) took place from early 2012
          through April 2014. Id. ¶ 6. During that time, Calhoun, a medical practice which
          specialized in orthopedic treatment and surgery, referred patients to Metropolitan, a
          surgical facility where Calhoun’s physicians would perform surgery. Id. ¶ 6. Prior to
          treatment, Calhoun required each patient to execute a Letter of Promise (or “LOP”), which
          provided that Calhoun would be paid from any settlement, judgment, or verdict rendered
          in connection with the patient’s personal injury claim. Id. ¶ 60; see also id. ¶¶ 39–40. For
          each referred surgical procedure performed on Calhoun’s patients, Calhoun paid
          Metropolitan an all-inclusive pre-arranged price in full satisfaction of the patient’s surgical
          facility charges. Id. ¶ 6….typically pre-negotiated and based on a price list that assigned a
          specific dollar amount to particular procedures. Id. Despite this pre-arranged price,
          however, Metropolitan prepared and sent invoices to Calhoun which reflected an amount
          for Metropolitan’s services that “greatly exceeded” the amount Calhoun actually paid…

   That level of particularity is absent in the subject complaint and it must be dismissed.

   6.     Alleged Violations of The Florida’s Patient Self-Referral Act, Fla. Stat. § 456.053

          In Section II-D, starting at page 85, the complaint purports to allege how all the Defendants

   violated the Self-Referral Act. The complaint alleges Florida’s Patient Self-Referral Act, Fla. Stat.

   § 456.053, prohibits health care providers from referring patients for certain designated health care

   services to any entity in which the health care provider is an investor or has an investment interest.

   ¶63. Pursuant to the Self-Referral Act, clinics and other health care providers may not submit any

   claim for payment to any insurer for services rendered pursuant to an unlawful self-referral. See

   Fla. Stat. § 456.053(5)(c). ¶66. Here, the allegations with respect to Dr. Feijoo and any self-referral

   are conclusory and lack the requisite specificity.

   7.     Alleged Violations of PIP Statute Billing Protocol

          The Court should abstain from litigating what is essentially a billing and coding dispute.

   The issue has been litigated in state court whether an initial evaluation should have been billed at

                                                   −12−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 13 of 25




   a 99204 code, or a 99203. To the extent that Geico is trying to allege that there is a fraudulent

   scheme to “up-code” bills the complaint is insufficient. Moreover, it is insufficient as to the

   allegations with respect to Feijoo and his own clinic, but it is woefully insufficient as to the Counts

   involving the counts that lump Dr. Feijoo in with the other Defendants, merely because he saw

   patients at their clinic.

           Rule 9(b) requires that in alleging fraud a “party must state with particularity the

   circumstances constituting fraud.” Fed. R. Civ. P. 9(b). “Where multiple defendants are involved,

   the complaint must contain sufficient, specific allegations with respect to each defendant rather

   than lumping all defendants together.” Gov’t Employees Ins. Co. v. KJ Chiropractic Ctr. LLC

   2014 WL 12617566, at 3 (M.D. Fla. Mar. 6 2014). The complaint fails to do so as to each count

   involving Feijoo as noted below. In a nearly identical case, GIECO v. MLS Medical Group, LLC,

   et all, (Disc Ct. N.J Dec. 6, 2013) the Court dismissed Geico’s declaratory judgment action. The

   Court held:

         Even assuming there is a basis for subject matter jurisdiction over the declaratory judgment
         claim, the Court will, in its discretion, decline to exercise its power to adjudicate the claim
         for a declaratory judgment under 28 U.S.C. § 2201. The Supreme Court has noted that
         “district courts possess discretion in determining whether and when to entertain an action
         under the Declaratory Judgment Act, even when the suit otherwise satisfies subject matter
         jurisdiction prerequisites.” Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995)... Heeding
         the PIP statute and governing caselaw, this Court will, in its discretion, decline to entertain
         GEICO’s claim for a declaratory judgment that MLS is not entitled to payment on its
         pending PIP claims.
   A copy of the Opinion is annexed hereto as Exhibit 1. The Court also dismissed the RICO counts.

   The Court held:

           Insofar as the mail fraud consists of the submission of claims to GEICO based on false
           diagnoses, non-treatment, and/or the provision of medically unnecessary treatment or tests,
           the RICO claim suffers from same deficiencies discussed by the Court above in connection
           with its analysis of the IFPA claim. The Amended Complaint describes, generally, the
           standard handling of GEICO-insured patients: patients are referred to MLS pursuant to an

                                                   −13−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 14 of 25




          alleged kickback arrangement and present for treatment even though they mostly have
          minor or non-existent injuries and then GEICO “routinely” bills under CPT codes that
          overstate the severity of the injury and/or correspond to medically unnecessary tests and
          treatment. It alleges that this misconduct applies to “virtually every case” and “almost
          every instance.” (See, e.g., Am. Compl. at ¶¶ 50-56.) Missing from the Amended
          Complaint are factual allegations of fraud tailored to why any individual diagnosis or
          treatment and its corresponding billing were false.

   Id at p. 18-19. As to similar allegation of violation of statutes identical to Florida’s Self Referral

   Act or Patient brokering act, the Court stated at P. 19:

          The generation of business by a doctor’s office through patient referrals by other doctors
          does not, without more, raise even an inference of unlawful activity, and GEICO’s
          assertion that the lease payments made by GEICO to referring physicians were simply
          kickbacks in disguise is purely conclusory. Other than GEICO’s broadbrush allegations
          that most of the patients seen by MLS through this referral arrangement were not as
          seriously injured as the CPT codes corresponding to diagnosis and treatment would reflect,
          or in some cases not injured at all, no facts support its characterization of the payments as
          kickbacks. Simply attaching this label to ostensible referral fees or lease payments does
          not transform the payments into bribery, and it does not suffice to plead with particularity
          that any MLS bill, submitted by mail to GEICO, establishes the commission of mail fraud

   8.     Count 1 - Declaratory Judgment

          As stated by the 11th Circuit, “In all cases arising under the Declaratory Judgment Act, 28

   U.S.C. § 2201 . . . the threshold question is whether a justiciable controversy exists.” Atlanta Gas

   Light Co. v. Aetna Cas. and Sur. Co., 68 F.3d 409, 414 (11th Cir. 1995). “The party who invokes

   a federal court’s authority must show, at an ‘irreducible minimum,’ that at the time the complaint

   was filed, he has suffered some actual or threatened injury resulting from the defendant’s conduct,

   that the injury fairly can be traced to the challenged action, and that the injury is likely to be

   redressed by favorable court disposition.” Id. In Atlanta Gas, the Eleventh Circuit concluded that

   there was no case or controversy between the parties at the time the complaint was filed and,

   therefore, ordered dismissal of the action. 68 F.3d at 415-16.



                                                   −14−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 15 of 25




          Here, Florida’s PIP statute provides a mechanism for State Farm to challenge any bills that

   it has not yet paid. Furthermore, if the party's concern is the threat of future injury, “[t]here must

   be a substantial likelihood that the plaintiff will suffer [such] future injury: a ‘perhaps' or ‘maybe’

   chance is not enough.” Malowney v. Fed. Collection Dep. Group, 193 F.3d 1342, 1347 (11th Cir.

   1999). “The remote possibility that a future injury may happen is not sufficient to satisfy the ‘actual

   controversy’ requirement for declaratory judgments.” Malowney, 193 F.3d at 1347. Indeed, even

   a “well-founded” concern is insufficient to create a justiciable controversy if it is based on

   speculation. Atlanta Gas Light, supra, 68 F.3d at 415.

          In GAF Bldg. Materials Corp. v. Robert Bosch Tools Corp., 90 F.3d 479, 481 (Fed. Cir.

   1996), the Federal Circuit affirmed the dismissal of a dec action in a patent case, noting that “the

   dispute was purely hypothetical and called for an impermissible advisory opinion.” See also,

   Black & Decker, Inc. v. Robert Bosch Tool Corp., 371 F. Supp. 2d 965, 970 (N.D. Ill. 2005)

   (dismissing a counterclaim seeking declaratory judgment that a pending patent application was

   unenforceable due to inequitable conduct); Axis Surplus Ins. Co. v. Contravest Constr. Co, 921

   F.Supp.2d 1338 (M.D. Fla. 2012)(dismissing dec action as premature when coverage had not yet

   been denied). In a similar case, State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics &

   Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1331-32 (S.D. Fla. 2017), the Court dismissed State

   Farm’s declaratory judgment action. There, the Court stated: “However, unlike the statutes

   undergirding the Silver Star plaintiff's unjust enrichment claim, none of the statutes in question

   here provide that "[a]ll charges or reimbursement claims made" in violation of these statutes, are

   "unlawful" or "noncompensable" or "unenforceable," Silver Star, 739 F.3d at 583. Plaintiff does




                                                   −15−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 16 of 25




   not cite any authority standing for the proposition that any services provided by a party violating

   one of the statutes in question are not owed or otherwise not enforceable.” Id.

          Although Geico tries to avoid the defect in Performance and purports to claim that none of

   the bills are compensable, attempting to align itself with Silver Star, it has not shown that every

   bill is not compensable for the reasons stated above, i.e. that its complaint fails allege to allege a

   violation of the subject statutes: Regarding the Clinic Act, with respect to Counts 1-6, that that

   Feijoo is not exempt from the Clinic Act, and as to the remaining counts where Feijoo is only

   alleged to have occasionally seen patients at the other clinics a doctor does not have to be in the

   room the entire time that another physician or provider performs a treatment. The alleged

   violations of the Self-Referral Act and Patient Brokering act allegations are likewise insufficient.

          In a nearly identical case, GIECO v. MLS Medical Group, LLC, et all, (Disc Ct. N.J Dec.

   6, 2013) the Court dismissed Geico’s declaratory judgment action as Geico could avail itself of

   the billing protocols under New Jersey’s PIP Statute holding, “Heeding the PIP statute and

   governing caselaw, this Court will, in its discretion, decline to entertain GEICO’s claim for a

   declaratory judgment that MLS is not entitled to payment on its pending PIP claims.”

          9.      Counts 2-6 - Counts 2-6 are against only the Feijoo Defendants and are for

   violations of RICO, §501.201, §772.103(3), Common law Fraud and Unjust Enrichment. GEICO

   incorporates every allegation in paragraphs 1-88, 332-520, and 873-884 into those causes. These

   counts relate to patients Feijoo evaluated and treated at his own clinic. As stated above, the counts

   fail to state fraud with particularity with respect to violation of the Clinic Act, or other Acts, and

   fail the plausibility requirements. Additionally, Counts 2-6 fail to meet the pleading requirements

   as set forth below.


                                                   −16−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 17 of 25




          a.      Count 2 - RICO

          Count 2 essentially alleges that Feijoo used his Professional Association as a criminal

   enterprise “based upon the use of the United States mails to submit or cause to be submitted

   thousands of fraudulent charges on a continuous basis for over seven years seeking payments that

   Feijoo P.A. was not eligible to receive under the No-Fault Law because: (i) Feijoo P.A. was

   unlawfully operated in violation of the Clinic Act, Patient Brokering Act, and Self-Referral Act;

   (ii) the underlying Fraudulent Services were not lawfully provided or billed to GEICO; (iii) the

   underlying Fraudulent Services were not medically necessary and were provided – to the extent

   that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely to

   financially enrich the Feijoo P.A.” Complaint ¶889-893. ¶892 states that “A representative sample

   of the fraudulent bills and corresponding mailings submitted to GEICO that comprise, in part, the

   pattern of racketeering activity identified through the date of this Complaint are described, in part,

   in the chart annexed hereto as Exhibit “1”.

           To state a claim under this section, the plaintiff must establish "first, that the defendant

   committed a pattern of RICO predicate acts under 18 U.S.C. [section] 1962; second, that the

   plaintiff suffered injury to business or property; and, finally, that the defendant's racketeering

   activity proximately caused the injury." Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 705

   (11th Cir. 2014) (citations omitted; alteration added).

          As stated above, Gecio has failed to allege with sufficiency the violations of the Clinic Act,

   the Patient Brokering Act and the Self-Referral Act, as well as the alleged violation of billing

   protocols under Florida’s No Fault law to establish mail and wire fraud under RICO either in




                                                   −17−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 18 of 25




   Counts 2-6 pertaining to Feijo’s clinic, or with respect to the remaining counts as to Feijoo’s seeing

   patients at the other clinics.

           b.        Counts 8, 11, 15, 18, 22, 25, 29 and 32.

           Each of the above counts attempt to allege violation of RICO, and Fla. Stat. §772.103(4),

   against Feijoo acting with the purported principals of the four other medical practices: We Care,

   New Life, Accident Rehab, and Miami Medical. As above, Geico has failed to allege with

   sufficiency the violations of the Clinic Act, the Patient Brokering Act and the Self-referral Act, as

   well as the alleged violation of billing protocols under Florida’s No Fault law to establish mail and

   wire fraud under RICO or FDUPTA, etc.

   Similar deficiencies resulted in the dismissal of RICO counts in the case, Joseph v. Bernstein, et

   al, U.S. Disc. Ct., Case No. 13-24355-Civ.Altonga (S. Disc. Fla. Aug. 19. 2014) ECF 39 where

   the Court held:

           Counts I and II do not satisfy Rule 8 because Plaintiff's allegations indiscriminately lump
           all five Defendants together. In Count I, Plaintiff alleges American Group engaged in
           various financial transactions. (See Am. Compl. ¶¶ 30-41). Plaintiff then claims all
           Defendants "participated, either directly or indirectly" and "conspired amongst each other"
           to engage in this activity without articulating the factual basis for each Defendant's
           liability. (Id. ¶¶ 42-43). Similarly, in Count II, Plaintiff alleges all Defendants invested or
           conspired to invest the proceeds of the racketeering activity without explaining the factual
           basis for each one's liability. (See id. ¶¶ 49-50). By lumping all Defendants together,
           Plaintiff has not "give[n] each defendant 'fair notice' of the nature of the claim and the
           'grounds' on which the claim rests." George & Co., LLC, 2011 WL 6181940, at *2 (citation
           omitted; alteration added)…. Even if Plaintiff had alleged qualifying predicate acts, he has
           failed to show how these acts demonstrate a continuing pattern of criminal conduct.
           Although Plaintiff claims Defendants "conducted or participated, either directly or
           indirectly . . . [in] a pattern of racketeering activity" (Am. Compl. ¶ 42), "legal conclusions
           masquerading as facts will not prevent dismissal." Jackson, 372 F.3d at 1262 (internal
           quotations marks and citations omitted).

           On June 3, 2019, Chief Judge Moore dismissed a claim by State Farm alleging FDUTPA

   violations as the result of a physician’s submissions of allegedly incorrectly coded bills and did so

                                                   −18−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 19 of 25




   pursuant to the heightened pleading requirements for fraud. State Farm argued that it need not

   prove fraud to prevail at trial on its FDUTPA claim. Judge Moore rejected this argument. (See

   Judge Moore’s Memorandum in State Farm v. Feijoo, et. al., 18-cv-23329, ECF Doc. #56). This

   same reasoning obviously applies equally to GEICO’s unjust enrichment claim, as it, too, is based

   upon an alleged unified course of fraudulent conduct.

           Accordingly, the Complaint should be dismissed in its entirety.

                                          B. Motion to Strike

           Federal Rule of Civil Procedure 12(f) permits district courts to strike from a pleading “any

   redundant, immaterial, impertinent, or scandalous matter.” On a motion to strike, a court has broad

   discretion. Badilo v. City of Deerfield Beach, No. 13-60057-CIV, 2013 WL 3762338, at *1 (S.D.

   Fla. July 16, 2013) (Rosenbaum, J.). Regardless of the Court’s ruling on the motions of dismiss of

   these and the other Defendants, the complaint is replete with allegations that are redundant,

   immaterial, impertinent, or scandalous matter that should be stricken and not be allowed in any

   amendment. For example, in ¶8, it is alleged: “8. Defendants’ fraudulent schemes are the latest in

   a long line of insurance fraud scams aimed at Florida consumers and insurers. They are part of an

   insurance fraud epidemic that – in 2014-2015 alone – led to almost 1,200 convictions in Florida.

   See Florida Department of Financial Services, Division of Insurance Fraud Annual Report for

   Fiscal Year 2014-2015.” This allegation does nothing to further the causes of action, and simply

   attempts to paint Dr. Feijoo and the other medical providers as criminals. Similarly, in ¶s 16-19,

   it is alleged:

           16. Defendant Machado resides in and is a citizen of Florida. Machado purported to be the
           owner of New Life, and used New Life as a vehicle to submit fraudulent no-fault insurance
           billing to GEICO and other insurers.


                                                  −19−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 20 of 25




          17. Machado has a history of involvement in insurance fraud schemes.

          18. For example, on October 1, 2019, Machado was arrested in Miami and charged by the
          Miami-Dade State Attorney’s Office with Insurance Fraud, Grand Theft, Patient
          Brokering, and Organized Scheme to Defraud in connection with his activities as the owner
          of Professional Medical Practice, a physical therapy clinic in Miami.

          19. The alleged crime involved Machado offering to pay motor vehicle accident victims
          $2,500.00 to lie to insurance companies about receiving physical therapy services that were
          never provided in the first instance.

   Although 16-19 do not directly relate to Feijoo, because Geico has grouped Feijoo in with New

   Life, they impact him and are not relevant to Counts 15 and 18 are against Machado, Rodriguez,

   Estevez, and Feijoo for Violation of RICO, and §772.103(4), related to allegations against the New

   Life clinic. The same rationale applies to ¶32-36.

          32. For example, on March 30, 2011, the State of Florida Department of Health
          (“Department of Health”) filed an administrative complaint with the State of Florida Board
          of Chiropractic Medicine in a case entitled Department of Health vs. Maria Teresa Nodarse,
          D.C., (the “Nodarse Action”).

          33. The Department of Health alleged, among other things, that: (i) Nodarse was a
          supervising physician of record of a certified chiropractic physician’s assistant named
          Maria de las Mercedes Fuentes (“Fuentes”) from December 2004 through May, 2006 at
          Santa Clara Medical Center, Inc. (“Santa Clara”); ii) The State Attorney for the Eleventh
          Judicial Circuit in Miami-Dade County, Florida charged Fuentes with one count of patient
          brokering and two counts of false/fraudulent insurance claims in connection with her work
          at Santa Clara. Fuentes pled guilty to all three counts; (iii) The crimes to which Fuentes
          pled guilty were directly related to her duties at Santa Clara while under the supervision of
          Nodarse.

          34. Based on these allegations, the Department of Health filed the Nodarse Action against
          Nodarse for failing to provide the necessary supervision to Fuentes.

          35. On August 2, 2011, the Nodarse Action settled, which required Nodarse, among other
          things, to practice under the indirect supervision of another chiropractic physician for one
          year.


                                                 −20−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 21 of 25




          36. Upon information and belief, Nodarse’s history of alleged involvement in an insurance
          fraud scheme – which can be located by prospective employers, referral sources, and
          patients through a simple internet search – has made it substantially more difficult for her
          to obtain...

   Id. These allegations are included to make Dr. Nordase look bad for allegedly not supervising

   Fuentes in an earlier matter; that anyone associated with Dr. Nordase must a crook and thus these

   allegations are scandalous and immaterial to any of the claims made by Geico.

          Additionally, all averments that related to medical treatment and bills of Feijoo that are

   barred by the applicable statutes of limitations, some dating back to 2013, should be stricken as

   immaterial. In ¶381, for example, the complaint alleges

          381. (i) On July 22, 2013, an Insured named JR was involved in an automobile accident.
          The contemporaneous police report indicated that the airbags in JR’s vehicle did not
          deploy, and that JR’s vehicle was drivable following the accident. The police report further
          indicated that JR was not injured in the accident. In keeping with the fact that JR was not
          seriously injured in the accident, JR did not visit any hospital emergency room following
          the accident. To the extent that JR experienced any health problems at all as the result of
          the accident, they were of low severity. Even so, following a purported initial examination
          of JR by Feijoo on July 23, 2013, Feijoo P.A. and Feijoo billed GEICO for the initial
          examination using CPT code 99204, and thereby falsely represented that JR presented with
          moderately to highly severe health problems as the result of the accident.

   There are numerous other examples. Although Geico can be permitted to allege two or more

   predicate acts, it purports to do so without having to go back seven years.

          Striking allegations from a pleading “is a drastic remedy” that is not appropriate “unless

   the matter sought to be omitted has no possible relationship to the controversy, may confuse

   the issues, or otherwise prejudice a party.” Blake v. Batmasian, 318 F.R.D. 698, 700-01 (S.D.

   Fla. 2017) (Marra, J.) (Emphasis added; citations omitted); see also Gonzalez v. Sunrise Lakes

   Condominium Apartments Phase III, Inc. 4, No. 06-61575, 2007 WL 2364050, at *4 (S.D. Fla.


                                                  −21−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 22 of 25




   Aug. 14, 2007) (Cooke, J.) (internal quotations and citations omitted). “Prejudice results when the

   matter complained of has the effect of confusing the issues or where it is so lengthy and complex

   that it places an undue burden on the responding party.” Blake, 318 F.R.D. at 700 (internal

   quotations and citations omitted).

          A motion to strike is appropriately granted if “the matter sought to be omitted has no

   possible relationship to the controversy, may confuse the issues, or otherwise prejudice a party.”

   Valentine v. Legendary Marine FWB, Inc., 309CV334/MCR/EMT, 2010 WL 1687738, at *1 (N.D.

   Fla. 2010). Under Rule 12(f), allegations are “immaterial” if they have “no important relationship

   to the claim or defense,” and are “impertinent” if they do “not relate to the issue in question.”

   Farrell v. Florida, 2:15-CV-41-FTM-38CM, 2015 WL 3454227, at *1 (M.D. Fla. 2015).

          That is the case herein. Here, the above referenced allegations are immaterial, impertinent,

   or scandalous matter and should be stricken.

                                             CONCLUSION

           GEICO’s massive complaint fails to state a cause of action and, as well-stated by the co-

   Defendant, Miami Medical, it is designed to avoid Florida’s PIP procedures on billing disputes,

   and instead threaten medical provider who accept auto accident patients with professional and

   personal ruin by a massive federal lawsuit accusing them of criminal fraud unless they hew to

   GEICO’s standard. GEICO’s Complaint should be dismissed in its entirety, and should it be

   allowed to re-plead to strike the allegations referred to above that are immaterial and scandalous.

          WHEREFORE, Defendants, Dr. Feijoo and his P.A., move to dismiss the complaint and to

   strike those allegations referred to above.




                                                  −22−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 23 of 25




                        CERTIFICATE OF GOOD FAITH CONFERRAL

          In accordance with the Local Rules, the undersigned did confer with opposing counsel

   regarding the motion to strike but was unable to resolve any issues related to that aspect of this

   motion.

                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on Aug 3, 2020, I have filed the foregoing document with the
   Clerk of Court using the CM/ECF system and that a copy was electronically served upon all
   persons on the below service list in the manner specified, either via transmission of Notices of
   Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
   parties who are not authorized to receive electronically Notices of Electronic Filing

                                                        THE PIVNIK LAW FIRM
                                                        7700 N. Kendal Drive, Suite 703
                                                        Miami, FL 33156
                                                        Tel: 305-670-0095
                                                        Email: Pivniklaw@aol.com
                                                               Jpivnik@Pivniklaw.com

                                                        By: /s/ Jerome A. Pivnik
                                                           Jerome A. Pivnik, Esq.
                                                           Fla. Bar No.: 400408




                                                 −23−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 24 of 25




                                         SERVICE LIST

   For Plaintiffs:

   John P. Marino (FBN 814539)
   Lindsey R. Trowell (FBN 678783)
   Kristen Wenger (FBN 92136)
   SMITH, GAMBRELL & RUSSELL, LLP
   50 North Laura Street, Suite 2600
   Jacksonville, Florida 32202
   Phone: (904) 598-6100
   Facsimile: (904) 598-6204
   ltrowell@sgrlaw.com
   jmarino@sgrlaw.com
   kwenger@sgrlaw.com


   Yonatan Bernstein
   RIVKIN RADLER LLP
   926 RXR Plaza
   Uniondale, New York 11550
   Phone: (516) 357-3000
   Facsimile: (516) 357-3333
   max.gershenoff@rivkin.com
   yonatan.bernstein@rivkin.com

   For Defendants:      WE CARE MEDICAL SERVICES, INC, and MANUEL MARTINEZ
                        VARELA

   Law Offices of Carlos Cruanes, P.A.
   815 N.W. 57th Avenue, Suite 401
   Miami, Florida 33126
   Telephone: (786) 378-8189
   Facsimile: (305) 631-1816


   For Defendants:      ALEJANDRO VASQUEZ, MARIA VASQUEZ, ACCIDENT REHAB
                        ASSOCIATES INC, d/b/a AMERICAN MEDICAL & REHAB CENTER,

                                            −xxiv−
Case 1:20-cv-22044-JEM Document 38 Entered on FLSD Docket 08/03/2020 Page 25 of 25




                       and ERICK SALADO, MD.,


   Ronald E. D’Anna
   Florida Bar No.: 357405
   D’ANNA LEGAL, PLLC
   2000 Glades Road, Suite 300
   Boca Raton, Florida 33431
   Telephone: (561) 962-6563, (561) 866-6122
   rdanna@dannalegal.com; lheron@dannalegal.com

   For Defendants:     Miami Medical Group, Inc., Juan Jimenez, Graciela Jimenez, Jose
                       Marquez, M.D., Maria Nodarse, D.C., Yara Vazquez and Hai Uzan
                       (hereinafter collectively “Miami Medical”)

   Kenneth Schurr, Esq.
   2030 S. Douglas Rd.
   Coral Gables, FLA 33134

   Andrew P. Baratta, Esq.
   Baratta, Russell & Baratta
   3500 Reading Way
   Huntingdon Valley, Pa. 19006
   215-914-2222
   215-914-2118 (facsimile)
   andrew@barattarussell.com

   For Defendants:     New Life Clinical Services, Inc.

   Alexander Alvarez, Esq.
   The Alvarez Law Firm
   3251 Ponce de Leon Blvd, Coral Gables, FL 33134
   Alex@AAlvarezlawfirm.com
   Anamaire@AAlvarezlawfirm.com




                                             −xxv−
